DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 and 45 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 05/18/2021.
Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn. The following rejection(s) and/or objection(s) are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Claim Rejections - 35 USC § 103
(With modifications as necessitated by amendments)

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Hunicke-Smith et al. and Ellefson et al.
	Claims 1-8 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hunicke-Smith et al. (U.S. PGPub No. US 2015/0141261 A1, of record) in view of Ellefson et al. (Science, 2016, pp. 1590-1593, of record).
	Regarding claim 1, Hunicke-Smith teaches a method comprising:

b) lysing the cells to generate a lysate comprising mRNA transcripts (e.g. para. [0110]; “detergent”); 
c) performing reverse transcription and a first PCR amplification of the mRNA transcripts in the lysate using a single polymerase to generate distinct cDNA products corresponding to at least two distinct mRNAs from a single cell (e.g. para. [0110]), wherein the mRNA transcripts are not captured (e.g. para. [0109]; “without intermediate cell lysis or mRNA capture.”); and 
d) sequencing the distinct cDNA products amplified from at least one single cell (e.g. para. [0111]; “Nested PCR product was electrophoresed to purify linked VH-VL cDNA, which was submitted as template for NextGen sequencing.”)
However, Hunicke-Smith does not teach performing RT-PCR with a single polymerase wherein the single polymerase is a recombinant Archaeal Family-B polymerase that has one or more genetically engineered mutations compared to a wild-type Archaeal Family- B polymerase, the polymerase having an amino acid sequence at least 70% identical to SEQ ID NO: 1 and in which one or more amino acid residues at a position selected from the group consisting of positions Y493, Y384, V389, 1521, E664 and G711 in the amino acid sequence shown in SEQ ID NO:1 or at a position 
Ellefson teaches using a single polymerase for RT-PCR which is a match to the instant application’s SEQ ID NO: 3, which is a modified wild-type Archaeal Family-B polymerase of SEQ ID NO: 1 (e.g. Abstract; “RTX”).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Hunicke-Smith’s invention to use the RTX polymerase as per Ellefson.  One of ordinary skill in the art would have been motivated to do so since Ellefson teaches “RTX has the potential to streamline workflows (combining RT and PCR steps) and increase the precision of transcriptomics, reducing biases and errors introduced in the reverse transcription step of RNA-sequencing protocols” as per Ellefson p.1592-1593, Col. 3, para. 3.  An ordinary artisan would have a reasonable expectation of success in practicing the invention given both Hunicke-Smith and Ellefson are in the same field of endeavor of single-cell analysis.
Regarding claim 2, Ellefson teaches wherein the single polymerase has proofreading activity (e.g. abstract; “The evolutionarily distinct reverse transcription xenopolymerase (RTX) actively proofreads on DNA and RNA templates, which greatly improves RT fidelity.”)
	Regarding claim 3, Hunicke-Smith teaches the above further defined as a method for obtaining a plurality of natively paired mRNA transcript sequences (e.g. as per para. [0008]).
	Regarding claim 4, Hunicke-Smith teaches the above wherein the cells are B cells (e.g. as per para. [0007]).  
claim 5, Hunicke-Smith teaches the above wherein that at least two distinct mRNAs encode paired antibody VH and VL sequences (e.g. as per para. [0009]).
	Regarding claim 6, Hunicke-Smith teaches the above further defined as a method for obtaining paired antibody VH and VL sequences for an antibody that binds to an antigen of interest (e.g. as per para. [0016]).
	Regarding claim 7, Hunicke-Smith teaches the above wherein the cells are T cells (e.g. as per para. [0007]).
Regarding claim 8, Hunicke-Smith teaches the above wherein the at least two distinct mRNAs encode paired T-cell receptor sequences (e.g. as per Claim 48 of Hunicke-Smith).
Regarding claim 45, Ellefson teaches further comprising an amino acid substitution corresponding to position Y493 to a leucine residue or a cysteine residue (Fig. S4 (B), in supplemental materials).
***
Response to Arguments/Declaration under 37 C.F.R. § 1.132
	The 05/18/2021 remarks argue: not all elements are taught.
	Applicant’s arguments have been fully considered but they are not persuasive for at least the following reasons.
The arguments presented in the 05/18/2021 remarks are essentially the same as those set forth in the 1.132 declaration.  Accordingly, this response by the examiner will address them together.

Next, the remarks at the paragraph bridging pages 3-4 the declaration at paragraph 5 assert “It is worth mentioning that no data were included for Example 13 in Hunicke-Smith because we had not performed this method, and in fact we could not have performed this method. Rather, it was merely theoretical at the time that Hunicke-Smith was filed.”  The next paragraph offers as supporting evidence the results of Example 5 in the present specification, wherein Applicant was unable to obtain any detectable cDNA product using the Quanta two-enzyme kit as was apparently used by Hunicke-Smith.  This appears to be an allegation that the Hunicke-Smith reference was not enabled or operable, despite Hunicke-Smith stating in Example 13 that their method was performed and the resulting cDNA was electrophoresed and submitted for sequencing (e.g. as per para 0111 of Hunicke-Smith).  
In response, it should first be noted that the Example 5 of the present specification assays approximately 20,000 HEK293 cells in bulk (0.2 µL of 100,000 cells/µL = 20,000 cells), and mixes with 50µL qScript RT-PCR buffer, which yields approx.. 20,000 cells in 50.2 µL volume, which is approximately 2.5 µL per cell.  Hunicke-Smith, in contrast, isolates individual, RNase-treated MOPC-21 or MOPC-315 cells in 4 µL volume with Quanta RT-PCR buffer, 0.1% BSA, 4% SuperAseIn RNase 
Next, it is noted that as per MPEP 2121 under the section titled I. PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING that “[w]hen the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).”  This section reference MPEP 716.07, which states:
Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).

Further, the MPEP also states that “[w]here the affidavit or declaration presented asserts that the reference relied upon is inoperative, the claims represented by applicant must distinguish from the alleged inoperative reference disclosure. In re Crosby, 157 F.2d 198, 71 USPQ 73 (CCPA 1946).”  Thus, such an argument may be persuasive if the claims required RT-PCR of bulk cells, as per Example 5 of the present specification, however, the claims require (similar to Example 13 of Hunicke-Smith) that 

Hunicke-Smith et al., Ellefson et al. and Berka et al.
	Claims 1-9 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hunicke-Smith et al. (U.S. PGPub No. US 2015/0141261 A1, of record) in view of Ellefson et al. (Science, pp. 1590-1593, of record) as applied to claims 1-8 and 45 above and in further view of Berka et al. (WO 2017/013170 A1, of record).
	Regarding claim 9, Hunicke-Smith and Ellefson are relied upon for the teaching of claim 1 and 8, which claim 9 relies on.  However, they do not teach wherein the method is further defined as obtaining paired T-cell receptor sequences for T-cell receptor that binds to an epitope of interest.
	Berka teaches the binding of the T-cell receptor to an epitope of interest (e.g. as per para. [0005]).  
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to bind the T-cell receptor to the epitope of interest as per Berka.  One of ordinary skill in the art would have been motivated to do so since Berka teaches “binding of TCR to an antigenic epitope peptide on the antigen-presenting cells (APC) is a central event in T cell activation. This T cell activation can select for T cells that express TCRs with productive binding specificities” as per Berka 
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 103 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639